DETAILED ACTION
This action is responsive to Applicant’s amendments/remarks filed 10/1/2021 (after the notice of non-compliant amendment) and the remarks filed 5/6/2021. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1-100 are pending.
Claims 13, 17-18, 38, 42-43, 63, 67-68, 88, and 92-93 are withdrawn.
Claims 1, 6, 8-10, 14, 19-20, 22-23, 26,31, 33-35, 39, 44-45, 47-48, 51, 56, 58-60, 64, 69-70, 72-73, 76, 81, 83-85, 89, 94-95, and 97-98 are currently amended.

Claim Interpretation
The Examiner notes that, according to the Merriam-Webster Dictionary, the word “trim” is defined as “slim”, thus the words “slimming” and “trimming” are regarded as 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 

Claims 1-12, 14-16, 21-37, 39-41, 46-62, 64-66, 71-87, 89-91, and 96-100 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hasebe (US Pub. 2006/0032443) in view of Yasar (US Patent 6,755,945), Tao (US Patent 6,620,631), Fink (US Pub. 2003/0209324), Faguet (US Pub. 2007/0116888), and Asamaki (US Patent 4,950,956).
Regarding claim 1, Hasebe teaches a substrate processing apparatus ([0052] and Fig. 1, apparatus #2) comprising: 
a process chamber ([0053] and Fig. 1, process container #4) configured to process a substrate including a pattern on a thin film (see Figs. 10A-B), the pattern 10having lines and spaces therein (see Figs. 10A-B, flat surfaces/lines and spaces surrounding raised structures); 
a source gas supplying device ([0060] and Fig. 1, gas source #28S) configured to supply a source gas to the process chamber (see Figs. 1 and 2, via nozzles #34); 
a second gas supplying device ([0060] and Fig. 1, gas source #30S) configured to supply a second gas to the 15process chamber (see Fig. 1, via nozzles #36); 
a plasma generating device ([0064] and Figs. 1 and 2, RF power supply #60 with electrodes #58) configured to generate a given plasma in the process chamber ([0064]); and 
a controller ([0070] and Fig. 1, control section #48).

enact a substrate slimming step followed by a deposition step in the same apparatus using the same plasma generating device.)
However, Yasar teaches a method of sequentially processing a wafer including an etching step (Yasar – C5, L65-C6, L6: argon plasma generated by the ICP device used to etch the substrate) followed by a deposition step (Yasar – C7, L3-9, as detailed in C5, L11-65) performed in the same process chamber with the same plasma generating device (Yasar – C5, L65-66: ICP antenna remains RF powered to generate an argon plasma for both the deposition and etch cycles, see also Fig. 4, ICP power remains on through both deposition and etching steps).
Hasebe and Yasar both teach plasma-enhanced semiconductor processing, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the controller as taught by Hasebe to perform both the etching and deposition steps in the same process chamber with the same plasma generating device, as taught by Yasar, in order to prevent cost increase due to throughput losses, prevent contaminants during transfer that would affect the fabricated devices, and allow for uniform processing of the wafer 

Modified Hasebe does not teach wherein the controller is configured: (a) slim the pattern in the process 20chamber using a first oxygen-containing gas plasma generated by the plasma generating device during the etching/photoresist removal step, nor wherein the second gas supplying device is an oxygen-containing gas supplying device configured to supply an oxygen-containing gas to the process chamber.
However, Tao teaches slimming a series of line-shaped photoresist structures using an oxygen-containing plasma generated by the plasma generating device (Tao – C9, L20-35 and Fig .1, trimming patterned mask layers #14 via oxygen containing plasma) and an oxygen-containing gas supplying device configured to supply an oxygen-containing gas to the process chamber (Tao – C9, L33-35, an oxygen containing plasma must necessarily have a “supplying device” that provides the oxygen-containing species).
Modified Hasebe and Tao both teach plasma-enhanced semiconductor processing, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Hasebe apparatus by performing the oxygen plasma photoresist trimming process as taught by Tao in order to form patterned microelectronic layers with enhanced linewidth control, particularly enhanced critical dimension linewidth control (Tao – C3, L12-18), which imparts higher functionality, reliability and/or yield to fabricated microelectronics (Tao – C1, L41-46).

Modified Hasebe does not teach wherein the controller is configured to: (b) form an oxide film on the slimmed pattern and the thin film in the process chamber by adsorbing the source gas on the slimmed pattern and the thin film and oxidizing the source gas using 25a second oxygen-containing gas plasma generated by the plasma generating device during the material deposition step.
However, Fink teaches forming an oxide film on a substrate in the process chamber by performing a cycle of adsorbing the source gas on the slimmed pattern and the thin film and oxidizing the source gas using 25an oxygen-containing gas plasma during the material deposition step (Fink – [0005]: a typical PECVD process for depositing SiO2 onto a semiconductor substrate includes introducing silane and N2O into the process chamber, where the product SiO2 is adsorbed onto the wafer surface).
Modified Hasebe and Fink both teach PECVD apparatuses/methods, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to program the controller as taught by modified Hasebe with the deposition procedure as taught by Fink, since Fink teaches such a process is well-known for depositing thin dielectric films onto a substrate, where plasma is advantageously used to aid mobility of the deposition species (Fink – [0005]).

Modified Hasebe (notably, Fink) does not teach wherein the adsorbing the source gas and the oxidizing the source gas are performed alternately.

Modified Hasebe and Faguet both teach PECVD apparatuses and methods, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the deposition procedure as taught by modified Hasebe (notably, Fink) to comprise alternating gas supply/plasma forming steps with intermittent plasma, as taught by Faguet, since Faguet teaches such steps are commonly employed in atomic layer deposition (ALD) processes to generate improved uniformity in deposition layer thicknesses and ultra-thin film formation (Faguet – [0007]).

Modified Hasebe (notably, Fink with Faguet) does not teach wherein the controller is configured to generate the second oxygen-containing gas plasma intermittently.
However, Asamaki teaches a method for generating a plasma intermittently in a deposition process (Asamaki – C2, L10-12).
Modified Hasebe and Asamaki both teach PECVD apparatuses and methods, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the deposition method as taught by modified Hasebe (notably, Fink and Faguet) to generate the plasma intermittently in order to increase substrate processing speeds and reduce temperature rise/damage to the substrate (Asamaki – C2, L17-19).

To clarify the record, the claim limitations “configured to process a substrate including a pattern on a thin film, the pattern having lines and spaces therein”, “configured to supply a source gas to the process chamber”, “configured to supply an oxygen-containing gas to the process chamber”, and “configured to generate a plasma in the process chamber” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
The modified Hasebe apparatus would be capable of performing the intended uses as set forth above.

Additionally, the limitation “a substrate including a pattern on a thin film, the pattern having lines and spaces therein” is merely a statement relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115.
	
Regarding claim 2, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be 

Regarding claim 3, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of performing any number of processes in the apparatus (Hasebe – [0005], conventional processes named; [0011]-[0014], multi-step processes).

Regarding claim 4, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of performing the intended use by the switching valve and flow rate controller (Hasebe – [0060] and Fig. 1, #42A and #42B, respectively) as provided for the source gas supplying device (Hasebe – Fig. 1, #28S).

Regarding claim 5, the entire claim is merely a statement relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115.

Regarding claim 6, Hasebe teaches a heating device (Hasebe – [0069] and Fig. 1, heater #70) configured to heat the substrate (Hasebe – [0069]).

Regarding claim 7, Hasebe teaches a heating device (Hasebe – [0069] and Fig. 1, heater #70) configured to heat the substrate (Hasebe – [0069]). The limitation “at temperatures 100 degrees Celsius or less is merely an intended use of the apparatus, and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of heating the substrate to whatever temperature is desired.

Regarding claim 8, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of supplying whatever gas is desired of the process, and explicitly teaches a variety of possible gases (Hasebe – [0036]: several silanes listed).

Regarding claim 9, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of supplying whatever gas is desired of the process, and explicitly teaches a variety of possible gases (Hasebe – [0036]: several silanes listed).

Regarding claim 10, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be 

Regarding claim 11, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of supplying whatever gas is desired of the process, and explicitly teaches a variety of possible gases (Hasebe – [0036]: several silanes listed).

Regarding claim 12, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of supplying whatever gas is desired of the process, and explicitly teaches a variety of possible gases (Hasebe – [0036]: several silanes listed).

Regarding claim 14, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of supplying whatever gas is desired of the process, and explicitly teaches a variety of possible gases (Hasebe – [0036]: N2O, NO listed).

Regarding claim 15, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be 

Regarding claim 16, modified Hasebe teaches wherein the oxide film comprises silicon oxide (Fink – [0005]: a typical PECVD process for depositing SiO2 onto a semiconductor substrate includes introducing silane and N2O into the process chamber, where the product SiO2 is adsorbed onto the wafer surface), as was previously combined above.

Regarding claim 21, Hasebe teaches wherein the plasma generating device comprises a pair of electrodes (Hasebe – [0064] and Fig. 2, electrodes #58) arranged to form a high frequency electric field between the pair of electrodes (Hasebe - [0064]). Examiner notes the limitation “to form a high frequency electric field between the pair of electrodes” is interpreted as an intended use of the apparatus, and is expressly taught by Hasebe.

Regarding claim 22, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of performing the intended use by virtue of the RF generator as taught by Hasebe (Hasebe - [0064] and Figs. 1-2, RF power supply #60, operating at 13.56 MHz, and would be capable of delivering power of various wattages).

Regarding claim 23, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of performing the intended use by as expressly taught by Hasebe (Hasebe – [0077] and Fig. 3, intermittent ON/OFF states of the RF generator).

Regarding claim 24, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of performing the intended use by virtue of the PECVD apparatus as taught by Hasebe, with the specific oxygen plasma procedure as taught by Tao and combined above.

Regarding claim 25, the entire claim is merely a statement relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115.

Regarding claim 26, Hasebe teaches a substrate processing apparatus ([0052] and Fig. 1, apparatus #2) comprising: 
a process chamber ([0053] and Fig. 1, process container #4) configured to process a substrate including a pattern on a thin film (see Figs. 10A-B), the pattern 
a source gas supplying device ([0060] and Fig. 1, gas source #28S) configured to supply a source gas to the process chamber (see Figs. 1 and 2, via nozzles #34); 
a second gas supplying device ([0060] and Fig. 1, gas source #30S) configured to supply a second gas to the 15process chamber (see Fig. 1, via nozzles #36); 
a plasma generating device ([0064] and Figs. 1 and 2, RF power supply #60 with electrodes #58) configured to generate a given plasma in the process chamber ([0064]); and a controller ([0070] and Fig. 1, control section #48).

Hasebe does not teach wherein the controller is configured to cause: (a) slimming the pattern in the process 20chamber; (b) forming an oxide film on the slimmed pattern and the thin film in the process chamber by performing a cycle of adsorbing the source gas on the slimmed pattern and the thin film and oxidizing the source gas using 25an oxygen-containing gas plasma. (Particularly, Hasebe does not teach wherein the controller is configured to enact a substrate slimming step followed by a deposition step in the same apparatus using the same plasma generating device.)
However, Yasar teaches a method of sequentially processing a wafer including an etching step (Yasar – C5, L65-C6, L6: argon plasma generated by the ICP device used to etch the substrate) followed by a deposition step (Yasar – C7, L3-9, as detailed in C5, L11-65) performed in the same process chamber with the same plasma generating device (Yasar – C5, L65-66: ICP antenna remains RF powered to generate 
Hasebe and Yasar both teach plasma-enhanced semiconductor processing, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the controller as taught by Hasebe to perform both the etching and deposition steps in the same process chamber with the same plasma generating device, as taught by Yasar, in order to prevent cost increase due to throughput losses, prevent contaminants during transfer that would affect the fabricated devices, and  allow for uniform processing of the wafer (Yasar – C1, L55-C2, L49 details problems in the art; C2, L66-C3, L2: disclosed invention solves said problems).

Modified Hasebe does not teach wherein the controller is configured to: (a) slim the pattern in the process 20chamber using a first oxygen-containing gas plasma during the etching/photoresist removal step, nor wherein the second gas supplying device is an oxygen-containing gas supplying device configured to supply an oxygen-containing gas to the process chamber.
However, Tao teaches slimming a series of line-shaped photoresist structures using an oxygen-containing plasma (Tao – C9, L20-35 and Fig .1, trimming patterned mask layers #14 via oxygen containing plasma) and an oxygen-containing gas supplying device configured to supply an oxygen-containing gas to the process chamber (Tao – C9, L33-35, an oxygen containing plasma must necessarily have a “supplying device” that provides the oxygen-containing species).


Modified Hasebe does not teach wherein the controller is configured to: (b) form an oxide film on the slimmed pattern and the thin film in the process chamber by adsorbing the source gas on the slimmed pattern and the thin film and oxidizing the source gas using 25a second oxygen-containing gas plasma during the material deposition step.
However, Fink teaches forming an oxide film on a substrate in the process chamber by performing a cycle of adsorbing the source gas on the slimmed pattern and the thin film and oxidizing the source gas using 25an oxygen-containing gas plasma during the material deposition step (Fink – [0005]: a typical PECVD process for depositing SiO2 onto a semiconductor substrate includes introducing silane and N2O into the process chamber, where the product SiO2 is adsorbed onto the wafer surface).
Modified Hasebe and Fink both teach PECVD apparatuses/methods, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to program the controller as 

Modified Hasebe (notably, Fink) does not teach wherein the controller is configured such that the adsorbing the source gas and the oxidizing the source gas are performed alternately.
However, Faguet teaches a method of supplying a source gas and generating a plasma performed alternately (Faguet – Fig. 5: first process material introduced, then plasma is produced, which repeats).
Modified Hasebe and Faguet both teach PECVD apparatuses and methods, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the deposition procedure as taught by modified Hasebe (notably, Fink) to comprise alternating gas supply/plasma forming steps with intermittent plasma, as taught by Faguet, since Faguet teaches such steps are commonly employed in atomic layer deposition (ALD) processes to generate improved uniformity in deposition layer thicknesses and ultra-thin film formation (Faguet – [0007]).

Modified Hasebe (notably, Fink with Faguet) does not teach wherein the controller is configured to generate the second oxygen-containing gas plasma intermittently.

Modified Hasebe and Asamaki both teach PECVD apparatuses and methods, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the deposition method as taught by modified Hasebe (notably, Fink and Faguet) to generate the plasma intermittently in order to increase substrate processing speeds and reduce temperature rise/damage to the substrate (Asamaki – C2, L17-19).


To clarify the record, the claim limitations “configured to process a substrate including a pattern on a thin film, the pattern having lines and spaces therein”, “configured to supply a source gas to the process chamber”, “configured to supply an oxygen-containing gas to the process chamber”, and “configured to generate a plasma in the process chamber” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
The modified Hasebe apparatus would be capable of performing the intended uses as set forth above.



Regarding claim 27, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of performing any number of processes in the apparatus (Hasebe – [0005], conventional processes named).

Regarding claim 28, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of performing any number of processes in the apparatus (Hasebe – [0005], conventional processes named; [0012]-[0015], multi-step process described).

Regarding claim 29, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of performing the intended use by the switching valve and flow rate controller 

Regarding claim 30, the entire claim is merely a statement relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115.

Regarding claim 31, Hasebe teaches a heating device (Hasebe – [0069] and Fig. 1, heater #70) configured to heat the substrate (Hasebe – [0069]).

Regarding claim 32, Hasebe teaches a heating device (Hasebe – [0069] and Fig. 1, heater #70) configured to heat the substrate (Hasebe – [0069]). The limitation “at temperatures 100 degrees Celsius or less is merely an intended use of the apparatus, and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of heating the substrate to whatever temperature is desired.

Regarding claim 33, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of supplying whatever gas is desired of the process, and explicitly teaches a variety of possible gases (Hasebe – [0036]: several silanes listed).

Regarding claim 34, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of supplying whatever gas is desired of the process, and explicitly teaches a variety of possible gases (Hasebe – [0036]: several silanes listed).

Regarding claim 35, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of supplying whatever gas is desired of the process, and explicitly teaches a variety of possible gases (Hasebe – [0036]: several silanes listed, including BTBAS).

Regarding claim 36, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of supplying whatever gas is desired of the process, and explicitly teaches a variety of possible gases (Hasebe – [0036]: several silanes listed).

Regarding claim 37, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be 

Regarding claim 39, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of supplying whatever gas is desired of the process, and explicitly teaches a variety of possible gases (Hasebe – [0036]: N2O, NO listed).

Regarding claim 40, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of supplying whatever gas is desired of the process, and explicitly teaches a variety of possible gases (Hasebe – [0036]: several gases listed).

Regarding claim 41, modified Hasebe teaches wherein the oxide film comprises silicon oxide (Fink – [0005]: a typical PECVD process for depositing SiO2 onto a semiconductor substrate includes introducing silane and N2O into the process chamber, where the product SiO2 is adsorbed onto the wafer surface), as was previously combined above.

Regarding claim 46, Hasebe teaches wherein the plasma generating device comprises a pair of electrodes (Hasebe – [0064] and Fig. 2, electrodes #58) arranged to 

Regarding claim 47, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of performing the intended use by virtue of the RF generator as taught by Hasebe ([0064] and Figs. 1-2, RF power supply #60, operating at 13.56 MHz, and would be capable of delivering power of various wattages).

Regarding claim 48, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of performing the intended use by as expressly taught by Hasebe (Hasebe – [0077] and Fig. 3, intermittent ON/OFF states of the RF generator).

Regarding claim 49, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of performing the intended use by virtue of the PECVD apparatus as taught by 

Regarding claim 50, the entire claim is merely a statement relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115.

Regarding claim 51, Hasebe teaches a substrate processing apparatus ([0052] and Fig. 1, apparatus #2) comprising: 
a process chamber ([0053] and Fig. 1, process container #4) configured to process a substrate including a first pattern, the first pattern having a first width and a first height (see Figs. 10A-B, width and height of central transistor structure); 
a source gas supplying device ([0060] and Fig. 1, gas source #28S) configured to supply a source gas to the process chamber (see Figs. 1 and 2, via nozzles #34); 
a second gas supplying device ([0060] and Fig. 1, gas source #30S) configured to supply a second gas to the 15process chamber (see Fig. 1, via nozzles #36); 
a plasma generating device ([0064] and Figs. 1 and 2, RF power supply #60 with electrodes #58) configured to generate a given plasma in the process chamber ([0064]); and 
a controller ([0070] and Fig. 1, control section #48).


However, Yasar teaches a method of sequentially processing a wafer including an etching step (Yasar – C5, L65-C6, L6: argon plasma generated by the ICP device used to etch the substrate) followed by a deposition step (Yasar – C7, L3-9, as detailed in C5, L11-65) performed in the same process chamber with the same plasma generating device (Yasar – C5, L65-66: ICP antenna remains RF powered to generate an argon plasma for both the deposition and etch cycles, see also Fig. 4, ICP power remains on through both deposition and etching steps).
Hasebe and Yasar both teach plasma-enhanced semiconductor processing, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the controller as taught by Hasebe to perform both the etching and deposition steps in the same process chamber with the same plasma generating device, as taught by Yasar, in order to prevent cost increase due to throughput losses, prevent contaminants during transfer that would affect the fabricated devices, and  allow for uniform processing of the wafer 

Modified Hasebe does not teach wherein the controller is configured to: (a) trim the first pattern in the process 20chamber using a first oxygen-containing gas plasma generated by the plasma generating device during the etching/photoresist removal step, the second pattern having a second width and a second height, nor wherein the second gas supplying device is an oxygen-containing gas supplying device configured to supply an oxygen-containing gas to the process chamber.
However, Tao teaches slimming a series of line-shaped photoresist structures using an oxygen-containing plasma generated by a plasma generating device (Tao – C9, L20-35 and Fig .1, trimming patterned mask layers #14 via oxygen containing plasma, which would necessarily have a second width and height if layers are trimmed) and an oxygen-containing gas supplying device configured to supply an oxygen-containing gas to the process chamber (Tao – C9, L33-35, an oxygen containing plasma must necessarily have a “supplying device” that provides the oxygen-containing species).
Modified Hasebe and Tao both teach plasma-enhanced semiconductor processing, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Hasebe apparatus by performing the oxygen plasma photoresist trimming process as taught by Tao in order to form patterned microelectronic layers with enhanced linewidth control, particularly enhanced critical dimension linewidth control 

Modified Hasebe does not teach wherein the controller is configured to: (b) form an oxide film on the second pattern in the process chamber by adsorbing the source gas on the second pattern and oxidizing the source gas using 25a second oxygen-containing gas plasma generated by the plasma generating device during the material deposition step.
However, Fink teaches forming an oxide film on a substrate in the process chamber by performing a cycle of adsorbing the source gas on the slimmed pattern and the thin film and oxidizing the source gas using 25an oxygen-containing gas plasma during the material deposition step (Fink – [0005]: a typical PECVD process for depositing SiO2 onto a semiconductor substrate includes introducing silane and N2O into the process chamber, where the product SiO2 is adsorbed onto the wafer surface).
Modified Hasebe and Fink both teach PECVD apparatuses/methods, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to program the controller as taught by modified Hasebe with the deposition procedure as taught by Fink, since Fink teaches such a process is well-known for depositing thin dielectric films onto a substrate, where plasma is advantageously used to aid mobility of the deposition species (Fink – [0005]).


However, Faguet teaches a method of supplying a source gas (adsorbing) and generating a plasma performed alternately (Faguet – Fig. 5: first process material introduced, then plasma is produced, which repeats).
Modified Hasebe and Faguet both teach PECVD apparatuses and methods, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the deposition procedure as taught by modified Hasebe (notably, Fink) to comprise alternating gas supply/plasma forming steps with intermittent plasma, as taught by Faguet, since Faguet teaches such steps are commonly employed in atomic layer deposition (ALD) processes to generate improved uniformity in deposition layer thicknesses and ultra-thin film formation (Faguet – [0007]).

Modified Hasebe (notably, Fink with Faguet) does not teach wherein the controller is configured to generate the second oxygen-containing gas plasma intermittently.
However, Asamaki teaches a method for generating a plasma intermittently (Asamaki – C2, L10-12).
Modified Hasebe and Asamaki both teach PECVD apparatuses and methods, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the 

To clarify the record, the claim limitations “configured to process a substrate including a first pattern, the first pattern having a first width and a first height”, “configured to supply a source gas to the process chamber”, “configured to supply an oxygen-containing gas to the process chamber”, and “configured to generate a plasma in the process chamber” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
The modified Hasebe apparatus would be capable of performing the intended uses as set forth above.

Additionally, the limitations “a substrate including a first pattern, the first pattern having a first width and a first height” and “the second pattern having a second width and a second height” are merely statements relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115.

Regarding claim 52, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of performing any number of processes in the apparatus (Hasebe – [0005], conventional processes named).

Regarding claim 53, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of performing any number of processes in the apparatus (Hasebe – [0005], conventional processes named; [0012]-[0015]: multi-step process described).

Regarding claim 54, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of performing the intended use by the switching valve and flow rate controller (Hasebe – [0060] and Fig. 1, #42A and #42B, respectively) as provided for the source gas supplying device (Hasebe – Fig. 1, #28S).

Regarding claim 55, the entire claim is merely a statement relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115.

Regarding claim 56, Hasebe teaches a heating device (Hasebe – [0069] and Fig. 1, heater #70) configured to heat the substrate (Hasebe – [0069]).

Regarding claim 57, Hasebe teaches a heating device (Hasebe – [0069] and Fig. 1, heater #70) configured to heat the substrate (Hasebe – [0069]). The limitation “at temperatures 100 degrees Celsius or less is merely an intended use of the apparatus, and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of heating the substrate to whatever temperature is desired.

Regarding claim 58, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of supplying whatever gas is desired of the process, and explicitly teaches a variety of possible gases (Hasebe – [0036]: several silanes listed).

Regarding claim 59, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of supplying whatever gas is desired of the process, and explicitly teaches a variety of possible gases (Hasebe – [0036]: several silanes listed).

Regarding claim 60, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of supplying whatever gas is desired of the process, and explicitly teaches a variety of possible gases (Hasebe – [0036]: several silanes listed, including BTBAS).

Regarding claim 61, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of supplying whatever gas is desired of the process, and explicitly teaches a variety of possible gases (Hasebe – [0036]: several silanes listed).

Regarding claim 62, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of supplying whatever gas is desired of the process, and explicitly teaches a variety of possible gases (Hasebe – [0036]: several silanes listed).

Regarding claim 64, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of supplying whatever gas is desired of the process, and explicitly teaches a variety of possible gases (Hasebe – [0036]: N2O, NO listed).

Regarding claim 65, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of supplying whatever gas is desired of the process, and explicitly teaches a variety of possible gases (Hasebe – [0036]: several gases listed).

Regarding claim 66, modified Hasebe teaches wherein the oxide film comprises silicon oxide (Fink – [0005]: a typical PECVD process for depositing SiO2 onto a semiconductor substrate includes introducing silane and N2O into the process chamber, where the product SiO2 is adsorbed onto the wafer surface), as was previously combined above.

Regarding claim 71, Hasebe teaches wherein the plasma generating device comprises a pair of electrodes (Hasebe – [0064] and Fig. 2, electrodes #58) arranged to form a high frequency electric field between the pair of electrodes (Hasebe - [0064]). Examiner notes the limitation “to form a high frequency electric field between the pair of electrodes” is interpreted as an intended use of the apparatus, and is expressly taught by Hasebe.

Regarding claim 72, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be 

Regarding claim 73, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of performing the intended use by as expressly taught by Hasebe (Hasebe – [0077] and Fig. 3, intermittent ON/OFF states of the RF generator).

Regarding claim 74, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of performing the intended use by virtue of the PECVD apparatus as taught by Hasebe, with the specific oxygen plasma procedure as taught by Tao and combined above.

Regarding claim 75, the entire claim is merely a statement relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115.

Regarding claim 76, Hasebe teaches a substrate processing apparatus ([0052] and Fig. 1, apparatus #2) comprising: 
a process chamber ([0053] and Fig. 1, process container #4) configured to process a substrate including a first pattern, the first pattern having a first width and a first height (see Figs. 10A-B, central transistor structure comprises a width and a height); 
a source gas supplying device ([0060] and Fig. 1, gas source #28S) configured to supply a source gas to the process chamber (see Figs. 1 and 2, via nozzles #34); 
a second gas supplying device ([0060] and Fig. 1, gas source #30S) configured to supply a second gas to the 15process chamber (see Fig. 1, via nozzles #36); 
a plasma generating device ([0064] and Figs. 1 and 2, RF power supply #60 with electrodes #58) configured to generate a plasma in the process chamber ([0064]); and 
a controller ([0070] and Fig. 1, control section #48).

Hasebe does not teach wherein the controller is configured to: (a) trim the first pattern to form a second pattern using a first plasma generated by the plasma generating device in the process 20chamber, the second pattern having a second width and a second height; (b) form an oxide film on the second pattern in the process chamber by performing a cycle of adsorbing the source gas on the second pattern and oxidizing the source gas using 25an oxygen-containing gas plasma generated by the plasma generating device. Particularly, Hasebe does not teach wherein the controller is configured to enact a substrate trimming step followed by a deposition step in the same apparatus.

Hasebe and Yasar both teach plasma-enhanced semiconductor processing, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the controller as taught by Hasebe to perform both the etching and deposition steps in the same process chamber with the same plasma generating device, as taught by Yasar, in order to prevent cost increase due to throughput losses, prevent contaminants during transfer that would affect the fabricated devices, and  allow for uniform processing of the wafer (Yasar – C1, L55-C2, L49 details problems in the art; C2, L66-C3, L2: disclosed invention solves said problems).

Modified Hasebe does not teach wherein the controller is configured to: (a) trim the first pattern to form a second pattern using a first plasma generated by the plasma generating device in the process chamber during the etching/photoresist removal step, the second pattern having a second width and a second height, nor wherein the second gas supplying device is an oxygen-containing gas supplying device configured to supply an oxygen-containing gas to the process chamber.

Modified Hasebe and Tao both teach plasma-enhanced semiconductor processing, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Hasebe apparatus by performing the oxygen plasma photoresist trimming process as taught by Tao in order to form patterned microelectronic layers with enhanced linewidth control, particularly enhanced critical dimension linewidth control (Tao – C3, L12-18), which imparts higher functionality, reliability and/or yield to fabricated microelectronics (Tao – C1, L41-46).

Modified Hasebe does not teach wherein the controller is configured to: (b) form an oxide film on the second pattern in the process chamber by adsorbing the source gas on the second pattern and oxidizing the source gas using 25an oxygen-containing gas plasma generated by the plasma generating device during the material deposition step.
However, Fink teaches forming an oxide film on a substrate in the process chamber by performing a cycle of adsorbing the source gas on the slimmed pattern and the thin film and oxidizing the source gas using 25an oxygen-containing gas plasma during 2O into the process chamber, where the product SiO2 is adsorbed onto the wafer surface).
Modified Hasebe and Fink both teach PECVD apparatuses/methods, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to program the controller as taught by modified Hasebe with the deposition procedure as taught by Fink, since Fink teaches such a process is well-known for depositing thin dielectric films onto a substrate, where plasma is advantageously used to aid mobility of the deposition species (Fink – [0005]).

Modified Hasebe (notably, Fink) does not teach wherein the controller is configured such that the adsorbing the source gas and the oxidizing the source gas are performed alternately.
However, Faguet teaches a method of supplying a source gas (adsorbing) and generating a plasma performed alternately (Faguet – Fig. 5: first process material introduced, then plasma is produced, which repeats).
Modified Hasebe and Faguet both teach PECVD apparatuses and methods, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the deposition procedure as taught by modified Hasebe (notably, Fink) to comprise alternating gas supply/plasma forming steps with intermittent plasma, as taught by Faguet, since Faguet teaches such steps are commonly employed in atomic layer deposition (ALD) 

Modified Hasebe (notably, Fink with Faguet) does not teach wherein the controller is configured to generate the second oxygen-containing gas plasma intermittently.
However, Asamaki teaches a method for generating a plasma intermittently (Asamaki – C2, L10-12).
Modified Hasebe and Asamaki both teach PECVD apparatuses and methods, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the deposition method as taught by modified Hasebe (notably, Fink and Faguet) to generate the plasma intermittently in order to increase substrate processing speeds and reduce temperature rise/damage to the substrate (Asamaki – C2, L17-19).

To clarify the record, the claim limitations “configured to process a substrate including a first pattern, the first pattern having a first width and a first height”, “configured to supply a source gas to the process chamber”, “configured to supply an oxygen-containing gas to the process chamber”, and “configured to generate a plasma in the process chamber” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be 
The modified Hasebe apparatus would be capable of performing the intended uses as set forth above.

Additionally, the limitations “a substrate including a first pattern, the first pattern having a first width and a first height” and “a second pattern, the second pattern having a second width and a second height” are merely statements relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115.

Regarding claim 77, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of performing any number of processes in the apparatus (Hasebe – [0005], conventional processes named).

Regarding claim 78, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of performing any number of processes in the apparatus (Hasebe – [0005], conventional processes named; [0012]-[0015]: multi-step process described).

Regarding claim 79, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of performing the intended use by the switching valve and flow rate controller (Hasebe – [0060] and Fig. 1, #42A and #42B, respectively) as provided for the source gas supplying device (Hasebe – Fig. 1, #28S).

Regarding claim 80, the entire claim is merely a statement relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115.

Regarding claim 81, Hasebe teaches a heating device (Hasebe – [0069] and Fig. 1, heater #70) configured to heat the substrate (Hasebe – [0069]).

Regarding claim 82, Hasebe teaches a heating device (Hasebe – [0069] and Fig. 1, heater #70) configured to heat the substrate (Hasebe – [0069]). The limitation “at temperatures 100 degrees Celsius or less is merely an intended use of the apparatus, and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of heating the substrate to whatever temperature is desired.

Regarding claim 83, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of supplying whatever gas is desired of the process, and explicitly teaches a variety of possible gases (Hasebe – [0036]: several silanes listed).

Regarding claim 84, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of supplying whatever gas is desired of the process, and explicitly teaches a variety of possible gases (Hasebe – [0036]: several silanes listed).

Regarding claim 85, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of supplying whatever gas is desired of the process, and explicitly teaches a variety of possible gases (Hasebe – [0036]: several silanes listed, including BTBAS).

Regarding claim 86, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of supplying whatever gas is desired of the process, and explicitly teaches a variety of possible gases (Hasebe – [0036]: several silanes listed).

Regarding claim 87, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of supplying whatever gas is desired of the process, and explicitly teaches a variety of possible gases (Hasebe – [0036]: several silanes listed).

Regarding claim 89, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of supplying whatever gas is desired of the process, and explicitly teaches a variety of possible gases (Hasebe – [0036]: N2O, NO listed).

Regarding claim 90, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of supplying whatever gas is desired of the process, and explicitly teaches a variety of possible gases (Hasebe – [0036]: several gases listed).

Regarding claim 91, modified Hasebe teaches wherein the oxide film comprises silicon oxide (Fink – [0005]: a typical PECVD process for depositing SiO2 onto a semiconductor substrate includes introducing silane and N2O into the process chamber, 2 is adsorbed onto the wafer surface), as was previously combined above.

Regarding claim 96, Hasebe teaches wherein the plasma generating device comprises a pair of electrodes (Hasebe – [0064] and Fig. 2, electrodes #58) arranged to form a high frequency electric field between the pair of electrodes (Hasebe - [0064]). Examiner notes the limitation “to form a high frequency electric field between the pair of electrodes” is interpreted as an intended use of the apparatus, and is expressly taught by Hasebe.

Regarding claim 97, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of performing the intended use by virtue of the RF generator as taught by Hasebe ([0064] and Figs. 1-2, RF power supply #60, operating at 13.56 MHz, and would be capable of delivering power of various wattages).

Regarding claim 98, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of performing the intended use by as expressly taught by Hasebe (Hasebe – [0077] and Fig. 3, intermittent ON/OFF states of the RF generator).

Regarding claim 99, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of performing the intended use by virtue of the PECVD apparatus as taught by Hasebe, with the specific oxygen plasma procedure as taught by Tao and combined above.

Regarding claim 100, the entire claim is merely a statement relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115.

Claims 19-20, 44-45, 69-70, and 94-95 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hasebe (US Pub. 2006/0032443), Yasar (US Patent 6,755,945), Tao (US Patent 6,620,631), Fink (US Pub. 2003/0209324), Faguet (US Pub. 2007/0116888), and Asamaki (US Patent 4,950,956), as applied to claims 1-12, 14-16, 21-37, 39-41, 46-62, 64-66, 71-87, 89-91, and 96-100 above, and further in view of Routh (US Patent 4,437,961).
The limitations of claims 1-12, 14-16, 21-37, 39-41, 46-62, 64-66, 71-87, 89-91, and 96-100 are set forth above.
Regarding claim 19, Hasebe teaches a purge gas supplying device (Hasebe – [0060] and Fig. 1, gas source #32S) configured to supply a purge gas to the process chamber (see Fig. 1, supplies N2 through nozzle #38).

However, Routh teaches a procedure for purging the process chamber between an etching/photoresist removal step and a material deposition (Routh – C4, L27-47: after ever step, the chamber is evacuated to clear the atmosphere, and is thusly “purged”). The Examiner notes that despite introducing the “purge gas supplying device” in the claim, the recited controller step does not require that the purge gas itself is supplied in order to purge the chamber, just that the chamber be purged. As such, the breadth of the limitation still reads upon a vacuum evacuation device/procedure.
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further configure the controller as taught by modified Hasebe with the purging process as taught by Routh in order to ensure total removal of species between process steps (Routh – C4, L44-47).
The Examiner notes the claim does not require that a purge gas be used to perform the “purging”, only that the procedure result in the chamber being purged. As such, vacuum evacuation of the chamber also meets the limitations of the claim.

Regarding claim 20, Hasebe teaches an evacuation device (Hasebe – [0068] and Fig. 1, vacuum exhaust system “GE” including a vacuum pump) configured to evacuate a remaining gas from the process chamber (Hasebe – [0068] and gas movement lines in Fig. 1).

However, Routh teaches a procedure for evacuating the process chamber between an etching/photoresist removal step and a material deposition (Routh – C4, L27-47: after ever step, the chamber is evacuated to clear the atmosphere).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further configure the controller as taught by modified Hasebe with the purging process as taught by Routh in order to ensure total removal of species between process steps (Routh – C4, L44-47).

Regarding claim 44, Hasebe teaches a purge gas supplying device (Hasebe – [0060] and Fig. 1, gas source #32S) configured to supply a purge gas to the process chamber (see Fig. 1, supplies N2 through nozzle #38).
Modified Hasebe does not teach wherein the controller is configured: (c) purge the process chamber between the slimming of the pattern and the forming of the oxide film.
However, Routh teaches a procedure for purging the process chamber between an etching/photoresist removal step and a material deposition (Routh – C4, L27-47: after ever step, the chamber is evacuated to clear the atmosphere, and is thusly “purged”). 
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further configure the controller as taught by modified 
The Examiner notes the claim does not require that a purge gas be used to perform the “purging”, only that the procedure result in the chamber being purged. As such, vacuum evacuation of the chamber also meets the limitations of the claim.

Regarding claim 45, Hasebe teaches an evacuation device (Hasebe – [0068] and Fig. 1, vacuum exhaust system “GE” including a vacuum pump) configured to evacuate a remaining gas from the process chamber (Hasebe – [0068] and gas movement lines in Fig. 1).
Modified Hasebe does not teach wherein the controller is configured: (c) evacuate the remaining gas from the process chamber between the slimming of the pattern and the forming of the oxide film.
However, Routh teaches a procedure for evacuating the process chamber between an etching/photoresist removal step and a material deposition (Routh – C4, L27-47: after ever step, the chamber is evacuated to clear the atmosphere).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further configure the controller as taught by modified Hasebe with the purging process as taught by Routh in order to ensure total removal of species between process steps (Routh – C4, L44-47).

Regarding claim 69, Hasebe teaches a purge gas supplying device (Hasebe – [0060] and Fig. 1, gas source #32S) configured to supply a purge gas to the process chamber (see Fig. 1, supplies N2 through nozzle #38).
Modified Hasebe does not teach wherein the controller is configured: (c) purge the process chamber between the trimming of the first pattern and the forming of the oxide film.
However, Routh teaches a procedure for purging the process chamber between an etching/photoresist removal step and a material deposition (Routh – C4, L27-47: after ever step, the chamber is evacuated to clear the atmosphere, and is thusly “purged”). The Examiner notes that despite introducing the “purge gas supplying device” in the claim, the recited controller step does not require that the purge gas itself is supplied in order to purge the chamber, just that the chamber be purged. As such, the breadth of the limitation still reads upon a vacuum evacuation device/procedure.
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further configure the controller as taught by modified Hasebe with the purging process as taught by Routh in order to ensure total removal of species between process steps (Routh – C4, L44-47).
The Examiner notes the claim does not require that a purge gas be used to perform the “purging”, only that the procedure result in the chamber being purged. As such, vacuum evacuation of the chamber also meets the limitations of the claim.

Regarding claim 70, Hasebe teaches an evacuation device (Hasebe – [0068] and Fig. 1, vacuum exhaust system “GE” including a vacuum pump) configured to 
Modified Hasebe does not teach wherein the controller is configured to: (c) evacuate the remaining gas from the process chamber between the trimming of the first pattern and the forming of the oxide film.
However, Routh teaches a procedure for evacuating the process chamber between an etching/photoresist removal step and a material deposition (Routh – C4, L27-47: after ever step, the chamber is evacuated to clear the atmosphere).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further configure the controller as taught by modified Hasebe with the purging process as taught by Routh in order to ensure total removal of species between process steps (Routh – C4, L44-47).

Regarding claim 94, Hasebe teaches a purge gas supplying device (Hasebe – [0060] and Fig. 1, gas source #32S) configured to supply a purge gas to the process chamber (see Fig. 1, supplies N2 through nozzle #38).
Modified Hasebe does not teach wherein the controller is configured to: (c) purge the process chamber between the trimming of the first pattern and the forming of the oxide film.
However, Routh teaches a procedure for purging the process chamber between an etching/photoresist removal step and a material deposition (Routh – C4, L27-47: after ever step, the chamber is evacuated to clear the atmosphere, and is thusly “purged”). The Examiner notes that despite introducing the “purge gas supplying device” 
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further configure the controller as taught by modified Hasebe with the purging process as taught by Routh in order to ensure total removal of species between process steps (Routh – C4, L44-47).
The Examiner notes the claim does not require that a purge gas be used to perform the “purging”, only that the procedure result in the chamber being purged. As such, vacuum evacuation of the chamber also meets the limitations of the claim.

Regarding claim 95, Hasebe teaches an evacuation device (Hasebe – [0068] and Fig. 1, vacuum exhaust system “GE” including a vacuum pump) configured to evacuate a remaining gas from the process chamber (Hasebe – [0068] and gas movement lines in Fig. 1).
Modified Hasebe does not teach wherein the controller is configured to: (c) evacuate the remaining gas from the process chamber between the trimming of the pattern and the forming of the oxide film.
However, Routh teaches a procedure for evacuating the process chamber between an etching/photoresist removal step and a material deposition (Routh – C4, L27-47: after ever step, the chamber is evacuated to clear the atmosphere).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further configure the controller as taught by modified .

Terminal Disclaimer
The terminal disclaimers (2) filed on 5/6/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending US application no. 16/216,255 and US Patent 10,176,992 have been reviewed and are accepted.  The terminal disclaimers have been recorded.

Response to Arguments
Applicant is thanked for the amended drawings to illustrate the evacuation device as claimed. As such, the objection to the drawings is withdrawn.

Applicant is thanked for the amended title and Specification. As such, the objection to the Specification is withdrawn.

Applicant is thanked for the amendments to claims 10, 14, 35, 39, 60, 64, and 85, and 89 to alleviate minor informalities. As such, the objections to the aforementioned claims are withdrawn. 

Applicant is thanked for the amendments to various claims as rejected under section 112(b). As such, the rejections of all claims under 112(b) are withdrawn.

The Examiner notes that the amendments to independent claims 1, 26, 51, and 76 have suitably distinguished each claim from each other, and has thus withdrawn the duplicate claim warnings over the aforementioned claims.

Applicant is thanked for the terminal disclaimers (2) filed 5/6/2021 as relating to co-pending US application no. 16/216,255 and US Patent 10,176,992. As such, the double-patenting rejections of the instant claims are withdrawn.

As responsive to Applicant’s Remarks dated 5/6/2021, the Examiner agrees that the independent claims, as currently amended, are not taught by the previous combination of prior art, notably Routh. As such, the Examiner has supplied the Yasar reference in combination with the existing prior art of record to address the amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KURT SWEELY/Examiner, Art Unit 1718

/Benjamin Kendall/Primary Examiner, Art Unit 1718